
 


Exhibit 10.1
 
Form of Bank Plan of Merger
 


THIS BANK PLAN OF MERGER (“Bank Plan of Merger”) dated September __, 2006, is by
and between COMMUNITYBANKS, a Pennsylvania bank and trust company (“Community”)
and BUCS FEDERAL BANK, a federal savings association (“BUCS”).
 
BACKGROUND
 
A.  Community is a wholly-owned subsidiary of Community Banks, Inc., a
Pennsylvania corporation (“CMTY”).
 
B.  BUCS is a wholly-owned subsidiary of BUCS Financial Corp, a Maryland
corporation (“BFC”).
 
C. CMTY and BFC have executed an Agreement dated September __, 2006 (the
“Agreement”). The Agreement provides for the merger of BUCS with and into
Community, with Community surviving such merger, but only after closing of the
“Merger” provided for in the Agreement. After closing of the “Merger,” Community
and BUCS will each be direct wholly-owned subsidiaries of CMTY. This Bank Plan
of Merger is being executed by Community and BUCS pursuant to the Agreement.
 
D. Capitalized terms used in this Bank Plan of Merger that are not otherwise
defined herein shall have the meanings given them in the Agreement.
 
In consideration of the premises and of the mutual covenants and agreements
herein contained, and in accordance with the applicable laws and regulations of
the United States of America, the State of Maryland and the Commonwealth of
Pennsylvania, Community and BUCS, intending to be legally bound hereby, agree:
 
ARTICLE I - MERGER
 
Subject to the terms and conditions of this Bank Plan of Merger, and in
accordance with the applicable laws and regulations of the United States of
America, the State of Maryland and the Commonwealth of Pennsylvania, on the
Effective Date (as that term is defined in Article V hereof):
 
1

--------------------------------------------------------------------------------


(a)  BUCS shall merge with and into Community, under the charter of Community;
 
(b)  the separate existence of BUCS shall cease; and
 
(c)  Community shall be the surviving bank.
 
Such transaction is referred to herein as the “Bank Merger,” and Community, as
the surviving bank in the Bank Merger, is referred to herein as the “Surviving
Bank.”
 
ARTICLE II - NAME AND BUSINESS OF BANK
 
The name of the Surviving Bank shall be Community. The business of the Surviving
Bank shall be that of a state, non-member bank with trust powers. This business
shall be conducted by the Surviving Bank at its main office which shall be
located at 150 Market Square, Millersburg, Pennsylvania, and its legally
established branches and other facilities.
 
ARTICLE III - ARTICLES OF INCORPORATION AND BYLAWS
 
3.1 Articles of Incorporation. On and after the Effective Date, the articles of
Community, as in effect immediately prior to the Effective Date, shall
automatically be and remain the articles of incorporation of the Surviving Bank,
until changed in accordance with applicable law, such articles of incorporation,
and the Surviving Bank’s bylaws.
 
3.2 Bylaws. On and after the Effective Date, the bylaws of Community, as in
effect immediately prior to the Effective Date, shall automatically be and
remain the bylaws of the Surviving Bank, until changed in accordance with
applicable law, the Surviving Bank’s articles of association, and such bylaws.
 
ARTICLE IV - BOARD OF DIRECTORS AND OFFICERS
 
4.1 Board of Directors. On and after the Effective Date, the directors of
Community duly elected and holding office immediately prior to the Effective
Date shall be the directors of the Surviving Bank, each to hold office until his
or her successor is elected and qualified or otherwise in accordance with
applicable law, the articles of incorporation and bylaws of the Surviving Bank.
 
2

--------------------------------------------------------------------------------


4.2 Officers. On and after the Effective Date, the officers of Community duly
elected and holding office immediately prior to the Effective Date shall be the
officers of the Surviving Bank, together with those officers of BUCS who have
been offered and who have accepted positions of employment with Community, and
such other officers as may be appointed from time to time, each to hold office
until his or her successor is elected and qualified or otherwise in accordance
with applicable law, the articles of association and bylaws of the Surviving
Bank.
 
ARTICLE V - CONVERSION OF SHARES
 
5.1 Community Capital Stock. Each share of Community capital stock issued and
outstanding immediately prior to the Effective Date shall, on and after the
Effective Date, continue to be issued and outstanding as a share of identical
capital stock of the Surviving Bank.
 
5.2 BUCS Capital Stock. Each share of BUCS capital stock issued and outstanding
immediately prior to the Effective Date shall, on the Effective Date, be
cancelled, and no cash, stock or other property shall be delivered in exchange
therefor.
 
ARTICLE VI - EFFECTIVE DATE OF THE MERGER
 
The Bank Merger shall be effective at the time specified in the articles of
merger filed with the Department of Banking of the Commonwealth of Pennsylvania
(the “Effective Date”), provided that in no event may the Bank Merger be
effective unless or until any required consent from or notice to the Office of
Thrift Supervision has been received or made and any requisite waiting period
has expired.
 
ARTICLE VII - EFFECT OF THE MERGER
 
On the Effective Date the separate existence of BUCS shall cease, and all of the
property (real, personal and mixed), rights, powers, duties and obligations of
BUCS shall be taken and deemed to be transferred to and vested in the Surviving
Bank, without further act or deed, as provided by applicable laws and
regulations. The savings accounts of BUCS shall become savings accounts of the
Surviving Bank on the same basis as prior to the Effective Date.
 
3

--------------------------------------------------------------------------------


ARTICLE VIII - CONDITIONS PRECEDENT
 
The obligations of Community and BUCS to effect the Bank Merger shall be subject
to closing of the “Merger” provided for in the Agreement.
 
ARTICLE IX - TERMINATION
 
This Bank Plan of Merger shall terminate automatically upon any termination of
the Agreement in accordance with its terms; provided, however, that any such
termination of this Bank Plan of Merger shall not relieve any party hereto from
liability on account of a breach by such party of any of the terms hereof or
thereof.
 
ARTICLE X - AMENDMENT
 
This Bank Plan of Merger may be amended at any time prior to consummation of the
Bank Merger, but only by an instrument in writing signed by duly authorized
officers on behalf of the parties hereto.
 
ARTICLE XI - MISCELLANEOUS
 
11.1 Extensions; Waivers. Each party, by a written instrument signed by a duly
authorized officer, may extend the time for the performance of any of the
obligations or other acts of the other party hereto and may waive compliance
with any of the covenants, or performance of any of the obligations, of the
other party contained in this Bank Plan of Merger.
 
11.2 Notices. Any notice or other communication required or permitted under this
Bank Plan of Merger shall be given, and shall be effective, in accordance with
the provisions of Section 8.06 of the Agreement.
 
11.3 Captions. The headings of the several Articles herein are intended for
convenience of reference only and are not intended to be part of, or to affect
the meaning or interpretation of, this Bank Plan of Merger.
 
11.4 Counterparts. For the convenience of the parties hereto, this Bank Plan of
Merger may be executed in several counterparts, each of which shall be deemed
the original, but all of which together shall constitute one and the same
instrument.
 
4

--------------------------------------------------------------------------------


11.5 Governing Law. This Bank Plan of Merger shall be governed by and construed
in accordance with applicable laws of the United States of America and in
accordance with the laws of the Commonwealth of Pennsylvania.
 
11.6 Liquidation Account. The liquidation account established by BUCS in
connection with its conversion from mutual to stock form shall be assumed by the
Surviving Bank.
 
IN WITNESS WHEREOF, Community and BUCS have caused this Bank Plan of Merger to
be executed by their duly authorized officers on the date first written above,
each pursuant to a resolution of its board of directors, acting by at least
two-thirds of the Board.
 
COMMUNITYBANKS
 
Attest:
           
By: _____________________________
Eddie L. Dunklebarger
President and CEO
 
By: _____________________________
Patricia E. Hoch, Senior VP and Secretary
            BUCS FEDERAL BANK       Attest:       By:     Herbert J. Moltzan,
President and CEO        , Secretary

 




5

--------------------------------------------------------------------------------

